The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 9-9-2022 is acknowledged. Claims 1 and 7 have been amended. Claim 2 has been canceled. Claims 1 and 7 are pending and currently under examination.

Claim Rejections Withdrawn
	The rejection of claims 1-2 and 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto.
The rejection of claims 1-2 and 7 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a solution derived from Lactobacillus paracasei GMNL-346 that was heat killed at 121⁰C for 15 minutes after being cultured for 48 hours at 37 degrees C and 5% CO2 for 48 hours in DeMan-Rogasa-Sharpe, MRS medium and having an anti-cancer effect against the human tongue squamous carcinoma cell line (SAS) and a supernatant obtained by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation, does not reasonably provide enablement for any health foods, nutritional supplements or pharmaceutical compositions comprising the Lactobacillus paracasei GMNL-346 strain or a heat-killed Lactobacillus paracasei GMNL-346 supernatant that have efficacy in treating tongue squamous carcinomas is withdrawn in light of the amendment thereto.
The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the amendment thereto.
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lacking proper antecedent basis for the limitation "the composition" in line 21 is withdrawn in light of the amendment thereto.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lacking proper antecedent basis for the limitation "the composition" in line 1-2 is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 1 and 2 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product) without significantly more is maintained for reasons of record.
Applicant argues:
1.  Claim 1 has been amended to be directed to an active ingredient that is a supernatant of heat-killed Lactobacillus paracasei GMML-346 and now is not directed to a natural product.

Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, the amendment to claim 1 is not sufficient to overcome the rejection. Claim 1 now recites the following natural product: active ingredient which is supernatant of heat-killed Lactobacillus paracasei GMML-346 which is the same as its naturally occurring counterpart as the supernatant necessarily contains all the same biosynthetic products produced in nature. Hence, there is no markedly different characteristics between the molecules within the claimed “active ingredient” and those produced in nature. The claims merely recite the steps that are used to purify naturally occurring biosynthetic molecules.
	
	As outlined previously, laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106.04(b)). 
“The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the "manifestations of laws of nature" are "part of the storehouse of knowledge," "free to all men and reserved exclusively to none." Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, "a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter" under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). "Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity." Id. Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or "[t]he qualities of ... bacteria, ... the heat of the sun, electricity, or the qualities of metals," Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).”

Products of nature are analyzed under 35 USC 101 through the “markedly different characteristics analysis”. MPEP 2106.04(c) as a part of step 2A prong one of the analysis.   
“If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible (Step 2A: NO) at Pathway B unless the claim recites another exception (such as a law of nature or abstract idea, or a different natural phenomenon). For claims where the entire claim is a single nature-based product (e.g., a claim to " products produced by a Lactobacillus bacterium"), once a markedly different characteristic in that product is shown, no further analysis would be necessary for eligibility because no product of nature exception is recited (i.e., Step 2B is not necessary because the answer to Step 2A is NO). For claims including limitations in addition to the nature-based product, further eligibility analysis is required.
If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.
Claim 1 now recites the following natural product: active ingredient which is supernatant of heat-killed Lactobacillus paracasei GMML-346 which is the same as its naturally occurring counterpart as the supernatant necessarily contains all the same biosynthetic products produced in nature.
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.” (MPEP2106.04 (c)II. C).
Comparing the relevant characteristics between the product of claim 1 and the naturally occurring counterpart supernatants of Lactobacillus paracasei, the examiner finds no markedly difference characteristics between the characteristics. The claims merely recite the steps that are used to purify naturally occurring biosynthetic molecules.
If there are no markedly different characteristics between the product of the claim and the naturally occurring counterpart, the claim is probed for the presence of additional limitations. The claimed additional elements are analyzed alone or in combination to determine if the natural product is sufficiently different than is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the natural product, the claim fails to integrate the natural product into a practical application (MPEP 2106.04(d).III).
In the instant case there are no additional limitations.  
Considering the lack of additional limitations in addition to the natural product together as a whole, the additional elements do not rise to the level of significantly more than the natural product. 


35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained essentially for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues:
1.  Claim 1 has been amended to be directed to an active ingredient that is a supernatant of heat-killed Lactobacillus paracasei GMML-346.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the amendment to claim 1 is not sufficient to overcome the rejection. The specification is silent with regard to any food or beverage compositions comprising a supernatant of the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas and is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 in DeMan-Rogasa-Sharpe, MRS medium for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation. The only in vivo data was generated in animal models by the direct application of the heat killed Lactobacillus paracasei GMNL-346 solution or supernatant derived as set forth supra. No data regarding the efficacy of any food or beverage composition was disclosed.

As outlined previously, the specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to food and beverage compositions that are effective methods of treating tongue squamous carcinomas a supernatant of heat killed Lactobacillus paracasei GMNL-346 prepared by culturing said Lactobacillus paracasei GMNL-346 in a medium; removing the medium and resuspending the Lactobacillus paracasei GMNL-346 in PBS; heating the resuspended Lactobacillus paracasei GMNL-346 at 121⁰C for 15 minutes to obtain a heat killed Lactobacillus paracasei GMNL-346 solution; and centrifuging and filtering the Lactobacillus paracasei GMNL-346 solution to obtain the supernatant of heat killed Lactobacillus paracasei GMNL-346. 
The specification is silent with regard to any food or beverage compositions comprising a supernatant of the Lactobacillus paracasei GMNL-346 strain having any efficacy in treating tongue squamous carcinomas and is limited to the limited to the inhibitory effect of the heat killed Lactobacillus paracasei GMNL-346 solution that was produced by heating Lactobacillus paracasei GMNL-346 at 121⁰ C for 15 minutes after being cultured for 48 hours at 37 ⁰C and 5% CO2 in DeMan-Rogasa-Sharpe, MRS medium for 48 hours, centrifuging the resulting heat killed Lactobacillus paracasei GMNL-346 culture and resuspending the heat killed Lactobacillus paracasei GMNL-346 pellet in PBS and a Lactobacillus paracasei GMNL-346 supernatant that was produced by filtering the aforementioned heat killed Lactobacillus paracasei GMNL-346 solution through a 0.22 µm filter after high speed centrifugation. The only in vivo data was generated in animal models by the direct application of the heat killed Lactobacillus paracasei GMNL-346 solution or supernatant derived as set forth supra. No data regarding the efficacy of any food or beverage composition was disclosed. While the skill in the art of immunology is high, to date, prediction of a directed immune response for any given composition in any given animal is quite unpredictable. Accordingly, it follows that the efficacy of any food or beverage composition comprising a killed Lactobacillus paracasei GMNL-346 culture supernatant that can elicit a therapeutic effect against tongue squamous carcinoma can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of success in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of the generation of a directed immune response to a tongue squamous carcinoma the specification, as filed, does not provide enablement for the full breadth of the instant claims.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 7 is rendered vague and indefinite by the use of the phrase “…wherein the active ingredient further adds edible materials…”. It is unclear how the claimed “active ingredient” can add anything other than itself to a composition. As written, it is impossible to determine the claimed invention.


Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 13, 2022